Citation Nr: 0945352	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-39 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In September 2009, the Veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder.  At that hearing, the Veteran 
submitted additional evidence along with a signed waiver of 
his right to have the agency of original jurisdiction (AOJ) 
consider that evidence initially.  The record was kept open 
for an additional 30 days after the hearing for the Veteran 
to submit additional evidence.  On a date within 30 days 
after the September 2009 hearing, the Board received more 
evidence from the Veteran, which also was accompanied by a 
signed waiver of his right to have the AOJ consider the 
evidence initially.  

Since the additional evidence was submitted either at the 
hearing or during the 30-day period following the hearing 
during which the record had been held open, that evidence was 
timely received.  38 C.F.R. § 20.1304(a) (an appellant may 
submit additional evidence during 90 days after which the 
appeal has been certified and the record transferred to the 
Board, but any evidence received during the hearing will be 
considered to have been filed within that 90-day period).  
And since the additional evidence was accompanied by a signed 
waiver, the Board may initially consider the evidence, 
without remanding the appeal to the AOJ.  38 C.F.R. 
§ 20.1304(c) (any additional evidence must be returned for 
AOJ review unless that procedural right has been waived).  

At both the December 2007 compensation and pension (C&P) 
examination and at the April 2009 Lake County Hearing Clinic 
examination, the examiners noted that the Veteran had a 
history of tinnitus.  This matter is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  The Veteran has impaired hearing bilaterally because the 
auditory threshold at the frequency of 4000 Hertz is 
40 decibels for the right ear and 45 decibels for the left 
ear.  

2.  The Veteran incurred acoustic trauma to his bilateral 
ears during active naval service.  

3.  Resolving all doubt in his favor, the Veteran's current 
bilateral hearing impairment is related to the acoustic 
trauma incurred during active naval service.  


CONCLUSION OF LAW

The criteria for bilateral hearing loss has been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) existence of a current 
disability; (2) existence of a disease or injury during 
service; and (3) a nexus between the current disability and 
any injury or disease incurred in service.  See, e.g., Pond 
v. West, 12 Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  As 
relevant here, hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.
At the November 2007 C&P  audiology exam, the Veteran's 
puretone threshold test results for each ear were as follows:  


Left Ear
Right Ear
500 Hz
10
15
1000 Hz
10
 5
2000 Hz
15
15
3000 Hz
40
30
4000 Hz
45
40

Since there is a score of at least 40 decibels in each ear at 
the frequency of 4000 Hertz, the Veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  Thus, the first element of service connection is 
met.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the Veteran's inservice records do not 
establish that he incurred a hearing loss during service.  
Both his entrance and separation examinations indicate that 
using a whisper test, his hearing was 15/15 bilaterally.  At 
a July 1962 examination for submarine qualification, a 
puretone threshold test produced scores of 0 decibels at all 
relevant frequencies.  Thus, the inservice records do not 
establish that the Veteran incurred a hearing loss during 
service.  

But a Veteran is not limited to contemporaneous evidence to 
establish that a disease or injury was incurred during 
service.  A service connection claim is considered on the 
basis of the places, types and circumstances of a Veteran's 
service as shown by service records, the official history of 
each organization in which he served, his medical records, 
and all pertinent medical and lay evidence.  38 C.F.R. 
§ 3.303(a).  In particular, when a disease is diagnosed after 
service, inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  
If a hearing loss doesn't meet disability standards at 
discharge or during the presumptive period, service 
connection may be established by evidence demonstrating that 
the disease was in fact incurred or aggravated during the 
Veteran's service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 
Peters v. Brown, 6 Vet App 540 (1994) (statements by combat 
Veteran's peers of audio conditions that were consistent with 
available service records can establish inservice injury).  
Here, the Veteran claims that he was exposed to loud noises 
repairing electrical equipment in the engine room of a 
submarine during his active naval service, which he believed 
caused an injury of acoustic trauma during service.  He 
submitted a lay statement describing his duties during 
service and his noise exposure and he testified to his 
inservice noise exposure at his personal hearing in 
September 2009.  May 2006 Lay Statement by the Veteran (for 
44 months aboard the U.S.S. Sea Owl, my work station was 10 
feet away from the after engine room; I repaired fresh water 
stills and air conditioning units which were between two 
diesel engines in the forward engine room); September 2009 
Personal Hearing Transcript at 3-4 (worked next to the after 
engine room and fixed air conditioners between two huge 
engines and wore no hearing protection).   

The Veteran submitted statements from others who served with 
him during active naval service and who described their 
duties on board the submarine and the types of noise to which 
they were exposed.  April 2006 Lay Statement from LJM (our 
work was right next to the after engine room, which had two 
diesel engines and generators that were always running with a 
loud noise level); December 2007 Lay Statement from TM (our 
job was to maintain all electrical motors, generators, and 
batteries; the environment was very noisy with engines in the 
next compartment and fans running all the time and when we 
had to clean the batteries, we used pressurized air which was 
shrill and deafening; when standing watch, we spent 20 
minutes each hour in the engine room itself where we could 
not talk or be heard because of the noise).  Lay evidence can 
be provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Since the type of duties performed and a description of noise 
exposure is the kind of evidence within the knowledge of a 
lay person, the Veteran and the others who served with him in 
the Navy are competent to provide that evidence.  

The Veteran's DD Form 214 shows that the Veteran was a 
electrician and received training for submarine duty.  Other 
documents in his service treatment records show that he 
served aboard a submarine.  All of the lay evidence described 
loud noise from the engine room next door to where the 
electricians worked and how long hours were spent in small, 
confined spaces with loud machines running.  Since that lay 
evidence is consistent with inservice documents and the 
statements are consistent with one another, the Board finds 
that the lay evidence of noise exposure is credible.  Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
etc.)  

But notwithstanding the credibility of the lay evidence, a 
lay person is not competent to state whether the degree of 
noise was sufficient to cause trauma to the ears.  Such a 
determination would require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  It is possible, however, to 
establish inservice acoustic trauma from a medical 
professional's opinion that a pattern of current hearing loss 
is related a history of noise exposure supported by the 
Veteran's service records.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992) (a medical professional's opinion that 
current hearing loss is related to inservice noise exposure 
necessarily means that the Veteran incurred acoustic trauma 
during service).  Here, that criteria is met because the 
April 2009 report from the Lake County Hearing Clinic 
includes a detailed history of the Veteran's noise exposure, 
a current puretone audiology test, and a medical opinion that 
the Veteran's current hearing loss is more likely than not 
caused by excessive noise exposure during his military 
service.  The Board finds that the second requirement for 
service connection has been met-that is, that the Veteran 
incurred acoustic trauma during active naval service.  

There is conflicting evidence, however, about whether the 
Veteran's current hearing loss is related to active naval 
service.  As noted above, a private audiologist found a 
positive nexus between the Veteran's current hearing 
impairment and his inservice acoustic trauma.  She determined 
that on the basis of the Veteran's  audiometric test results, 
case history, and chronological age, his hearing loss was 
more likely than not caused by his excessive noise exposure 
during active naval service.   April 2009 Lake County Hearing 
Clinic Report (opinion based upon the Veteran's ).  Her 
conclusion was consistent with the VA audiologist who 
provided an audiology consult report recommending, without 
explicitly addressing noise exposure, that the Veteran seek 
service connection for his hearing loss.  March 2006 VA 
Audiology Consult.  

But the November 2007 C&P examiner came to the opposite 
conclusion, stating that it was less likely than not that the 
Veteran's hearing loss was related to his military noise 
exposure.  She explained that his hearing loss was mild, had 
not manifest for more than 40 years after service, and was 
inconsistent with a recent medical study concluding that 
there was no scientific basis for concluding that hearing 
loss that develops 20 or 30 years after service is causally 
related to military service.  That examiner concluded that 
the very mild degree of hearing loss was an indication that 
the hearing loss was likely related to presbycusis.  
November 2007 C&P Audio Examination.  A February 2004 private 
audiologist had also determined, without explicitly 
addressing noise exposure, that the Veteran's hearing loss 
was due to presbycusis.  February 2004 ENT Consultants of the 
Palm Beaches Report.  

All four medical opinions were provided by medical 
professionals with the training to render medical judgments.  
38 C.F.R. § 3.159(a)(1).  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  Since neither the March 2006 VA Audiology Consult 
nor the February 2004 private reports addressed the existence 
of noise exposure, the Board assigns those conflicting 
reports very little weight.  As for the two medical reports 
that specifically addressed whether the Veteran's current 
hearing loss is related to service, neither is inconsistent 
with evidence in the record or inherently incredible.  The 
C&P examination has a little more detail in the explanation 
and cites to one study in medical literature, so it is a 
slightly better report than the private audiologist's report.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the evidence establishes the first two 
requirements for service connection and approximates 
equipoise with respect to the last requirement.  Given the 
two credible medical opinions reaching opposite conclusions, 
the Board resolves reasonable doubt in favor of the Veteran 
with respect to the relationship between the current 
disability and inservice acoustic trauma.  As a result, 
service connection for bilateral hearing loss is warranted on 
this record.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the criteria governing payment of monetary 
benefits.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


